Exhibit 99.1 NEWS RELEASE Endeavour Silver to Release 1st Quarter 2013 Financial Results May 6, 2013, Conference Call at 1:00pm EDT on May 7, 2013 Annual General Meeting to be Held in Vancouver on May 22, 2013, Endeavour to Adopt Advance Notice and Majority Voting Policies Vancouver, Canada – April 12, 2013 - Endeavour Silver Corp. (TSX:EDR)(NYSE:EXK) announces it will release first quarter 2013 financial results after market on May 6, 2013. A telephone conference call to discuss the Q1 results will be held at 10:00am PDT (1:00pm EDT) on Wednesday, May 7, 2013. To participate in the conference call, please dial the following: • 1-800-319-4610
